DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (2011/0175543).
Claim 1, Sun discloses an LED driver system for driving an LED chip or a string of multiple LED chips (LED Array, Figs. 2-3), the LED driver system comprising: 
an EMI filter (EMI filter 151, Fig. 2) with two ports, wherein a first port of the EMI filter is connected to a line voltage (AC 140 line connected to Dimmer 130); 

a DC-DC power converter (T1 and Q1) with two ports, wherein a first port of the DC-DC power converter is connected to a second port of the rectifier bridge; 
an output stage (T2 and C6) connected to a second port of the DC-DC power converter; and 
a flicker controller (171-175) comprising two input ends and one output end, wherein a first input end (+ terminal of amplifier O3) is connected to an output stage to sense (T2) a signal indicative of an output current (see P[0028]-[0029]), wherein the one output end (a terminal connected to R16) is connected to a switch (Q1) of the DC-DC power converter, wherein the second input end is connected to a common coupling point of a voltage divider circuit to sense an input voltage (P[0027]… Resistors R1 and R2 form a voltage divider so as to sample the dim reference signal from the output of the AC/DC converter 152…).
Claim 2, Sun discloses the LED driver system of claim 1, wherein the flicker controller is used as a regulator with a specified bandwidth of 100-500Hz to regulate the LED output current (100 HZ or 120 HZ are inherent limitation, since AC power supply is 50 HZ or 60 HZ, see P[0048], converted by AC/DC Converter 152 which is the bridge rectifier into 100 HZ or 120 HZ).
Claim 4, Sun discloses the LED driver system of claim 1, wherein the flicker controller is configured to perform duty cycle shaping (P[0038]… The pulsed signals 
Claim 5, Sun discloses the LED driver system of claim 1, wherein the flicker controller is configured to perform output current shaping (see P[0028]-[0029]… a current waveform …).
Claim 9, Sun discloses the LED driver system of claim 1, wherein the DC-DC power converter is configured to transfer a power from an input port (a terminal connected to an output port of the AC/DC Converter 152) to a regulated output port (output port of W2 connected to D3).
Claim 10, Sun discloses the LED driver system of claim 9, wherein a topology of the DC-DC power converter has an intermediate storage capacitor (C6).
Claim 11, Sun discloses the LED driver system of claim 9, wherein a topology of the DC-DC power converter is a single-switch converter (only transistor Q1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (2001/0175543) in view of Lau et al. (9,936,552).
Sun discloses the claimed invention except for the capacitor is a ceramic capacitor or a film capacitor instead of an electrolytic capacitor. Lau discloses that ceramic capacitor is an equivalent structure (see col. 6, lines 41-59…. Capacitor 122 may include …may include, but are not limited to, ceramic capacitors, film capacitors, electrolytic capacitors….) in the art. Therefore, because these two storage capacitors were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a ceramic capacitor or a film capacitor for the electrolytic capacitor.

Claims 1, 6-8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shteynberg et al. (2010/0026208) in view of Sun et al. (2011/0175543).
Claim 1, Shteynberg discloses an LED driver system (Fig. 4) for driving an LED chip or a string of multiple LED chips (270, Fig. 4), the LED driver system comprising:
a rectifier bridge (350, Fig. 4 and see P[0054].. Rectifier 350 may be a full-wave rectifier, a full-wave bridge..) with two ports; 
a DC-DC power converter (210 and 250) with two ports, wherein a first port of the DC-DC power converter is connected to a second port of the rectifier bridge (VIN); 
an output stage (255, 260, 265, and sensor 485) connected to a second port of the DC-DC power converter; and 
LED), wherein the one output end is connected to a switch (transistor 300 and 250) of the DC-DC power converter, wherein the second input end is connected to a common coupling point of a voltage divider (resistors 225 and 285) circuit to sense an input voltage.
Thus, Shteynberg discloses the invention substantially as claimed, but does not disclose an EMI filter between an AC voltage and the rectifier bridge.
In the same field of endeavor, Sun discloses an EMI filter (EMI filter 151, Fig. 2) between an AC voltage (140) and the rectifier bridge (AC/DC Converter 152 and see P[0024]… a bridge rectifier…). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide an EMI filter between an AC voltage (VAC 345) and the rectifier bridge (Rectifier 350) of the LED driver system of Shteynberg, in order to limit conducted and radiated noise from the AC voltage.
Claims 6-8, Shteynberg discloses wherein the flicker controller is implemented using orders or harmonics compensator (see P[0130].. Exemplary embodiments provide significant power factor correction, i.e., a power factor which is close to unity, when connected to an AC line for input power, and further generate negligible harmonics….), thus Shteynberg discloses the claimed invention except for wherein the flicker controller is implemented using a second, third or fourth order compensator. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to implement the flicker controller using a second, third or fourth order 
Claims 12, Shteynberg discloses the LED driver system of claim 9, wherein a topology of the DC-DC power converter is a two-stage converter (210 and 250 are two stage).
Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zuzuki et al. (2016/0295657) and McKinney (2011/0068703) disclose an LED driver system comprises a flicker controller having a first input receiving an output current sense, a second input receiving an input voltage from a divider, and an output for regulating a DC-DC power converter to compensate for the harmonics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             3/29/22